Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO STOCKHOLDERS AGREEMENT

This First Amendment to Stockholders Agreement (this “Amendment”) is entered
into as of October 24, 2016, by and among Hilton Worldwide Holdings Inc., a
Delaware corporation (the “Company”), and each of the other parties identified
on the signature pages hereto (the “Investor Parties”). Capitalized terms not
defined herein shall have the meanings given to such terms in the Stockholders
Agreement, dated as of December 17, 2013, by and among the Company and the
Investor Parties (the “Existing Agreement”).

WHEREAS, the parties hereto have entered into the Existing Agreement, and in
connection with the transactions contemplated by the Stock Purchase Agreement,
dated as of the date hereof (the “Stock Purchase Agreement”), by and among the
Investor Parties and HNA Tourism Group Co., Ltd., the parties hereto desire to
amend the Existing Agreement as set forth in this Amendment; and

WHEREAS, Section 4.3 of the Existing Agreement provides that the Existing
Agreement may be amended by a written instrument executed by the Company and the
Investor Parties.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties agree to amend the Existing Agreement and further
agree as follows:

Section 1. Amendment to Existing Agreement.

(a) Section 2.1(a) of the Existing Agreement is hereby amended and restated in
its entirety as follows:

“Following the Closing Date, the Blackstone Designator shall have the right, but
not the obligation, to designate, and the individuals nominated for election as
Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, a number of individuals such that, upon the election of
each such individual, and each other individual nominated by or at the direction
of the Board or a duly-authorized committee of the Board, as a Director and
taking into account any Director continuing to serve as such without the need
for re-election, the number of Blackstone Designees (as defined below) serving
as Directors of the Company will be equal to: (i) if the Pre-IPO Owners
collectively Beneficially Own 50% or more of the total Common Stock as of the
record date for such meeting, 50% of the Total Number of Directors, rounded down
to the nearest whole number; (ii) if the Pre-IPO Owners collectively
Beneficially Own at least 40% (but less than 50%) of the total Common Stock as
of the record date for such meeting, 40% of the Total Number of Directors,
rounded down to the nearest whole number; (iii) if the Pre-IPO Owners
collectively Beneficially Own at least 30% (but less than 40%) of the total
Common Stock as of the record date for such meeting, 30% of the Total Number of
Directors, rounded down to the nearest whole number; (iv) if the Pre-IPO Owners
collectively Beneficially Own at least 20% (but less than 30%) of the total
Common Stock as of the record date for such meeting, either (A) 20% of the Total
Number of Directors, rounded down to the nearest whole number, if the Total
Number of Directors is 10 or greater, or (B) the lowest whole number that is
greater than 20% of the Total Number of Directors if the Total Number of
Directors is less than 10; and (v) if the Pre-IPO Owners collectively
Beneficially Own at least 5% (but less than 20%) of the total Common Stock as of
the record date for such meeting, the lowest whole number that is greater than
10% of the Total Number of Directors.”.



--------------------------------------------------------------------------------

(b) Section 2.1(e) of the Existing Agreement is hereby deleted in its entirety.

Section 2. Other Terms Not Affected. Except as amended by this Amendment, the
Existing Agreement remains in full force and effect in accordance with its
terms.

Section 3. Effectiveness. This Amendment shall become effective upon the Closing
(as defined in the Stock Purchase Agreement), provided that such Closing occurs
prior to October 31, 2017, and until the Closing (if any), this Amendment shall
be of no force or effect and shall create no rights or obligations on the part
of any party hereto.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

[Remainder Of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Stockholders Agreement on the day and year first above written.

 

COMPANY: HILTON WORLDWIDE HOLDINGS INC. By:  

/s/ Kevin J. Jacobs

Name:   Kevin J. Jacobs Title:   Chief Financial Officer



--------------------------------------------------------------------------------

INVESTOR PARTIES: HLT HOLDCO II LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director HLT HOLDCO III LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director HLT BREH VI HOLDCO LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director HLT BREP VI.TE.2 HOLDCO LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director HLT BREH INTL II HOLDCO LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director



--------------------------------------------------------------------------------

HLT A23 BREH VI HOLDCO LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director HLT A23 HOLDCO LLC By:  

/s/ Tyler S. Henritze

Name:   Tyler S. Henritze Title:   Vice President, Secretary and Managing  
Director